Citation Nr: 0031834	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-16 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel



REMAND

The veteran served on active duty from May 1961 to August 
1962 and from June 11 to June 16, 1963.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for a 
left shoulder disability. 

The Board finds that additional development of the 
evidentiary record is required. VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A).  The veteran stated that he was treated 
for a left shoulder injury at the Army Hospital at Fort 
Chaffee, Arkansas, in 1962.  The RO obtained the veteran's 
service medical records from the National Personnel Records 
Center (NPRC); however, they reflect no such treatment.  
Therefore, on remand the RO should procure any additional 
service medical records corresponding to the veteran's active 
service.  Specifically, the RO should contact NPRC again and 
request his clinical records for said treatment, and, if that 
yields no clinical records, should contact directly the U.S. 
Army Hospital at Fort Chaffee, Arkansas, and request copies 
of any available clinical or hospital reports which 
correspond to the veteran's claimed treatment for an injured 
left shoulder in 1962.  See Sheed v. Derwinski, 2 Vet. App. 
256, 259 (1992) (VA has a duty to obtain records directly 
from a treating facility when a veteran alleges treatment at 
such a facility during service, and records thereof are not 
otherwise available).    

Associated with the claims folder are written statements from 
David R. Chandler, M.D., and E. Jean Dabezies, M.D.  However, 
it does not appear that these doctors' complete treatment 
records of the veteran have been requested.  Additional 
development is warranted in this regard.

Further, given the uncertainty of the etiology of the 
veteran's left shoulder disability, on remand he should be 
afforded an appropriate VA examination to resolve this 
matter.  Medical expertise informed by full review of the 
history and appropriate testing and examination is required.

Finally, in August 1998 the RO denied the veteran's claim as 
not well grounded, a legal basis no longer in effect.  
Accordingly, the Board finds that a review of the prior 
decision should be undertaken by the RO based on the current 
state of the law.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Ask the veteran to provide more 
specific information about the date of his 
reported injury to the left shoulder while 
serving in Fort Chaffee, Arkansas, in 
1962.  The unit to which he was assigned, 
the date of injury, and the location of 
treatment should be provided.  After 
receiving more accurate information about 
the reported injury and treatment, or if 
the veteran is unable to provide more 
specific dates, contact the NPRC or any 
other indicated agency and request service 
clinical records for the appropriate 
period.  Request that the NPRC or any 
other indicated agency search all 
applicable secondary sources for 
documentation of any relevant treatment 
that the veteran may have received, 
including for a left shoulder disorder.  
If additional records are not available, a 
negative reply is requested.

2.  If the above efforts are unsuccessful, 
contact directly the U.S. Army Hospital at 
Fort Chaffee, Arkansas, and request copies 
of any available clinical or hospital 
reports which correspond to the veteran's 
claimed treatment for an injured left 
shoulder in 1962.  Associate all records 
received with the claims file.

3.  Request that the veteran provide a 
list of those who have treated him for a 
left shoulder disorder since his 
separation from service and obtain all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  The Board is particularly 
interested in treatment received from 
David R. Chandler, M.D., and E. Jean 
Dabezies, M.D.  Actual treatment records, 
as opposed to summaries, are pertinent.  
Associate all records received with the 
claims file.  If requests for any records 
are not successful, tell the veteran and 
his representative, so that he may obtain 
and present the records himself.

4.  Ask the veteran for the names of all 
VA medical facilities at which he has 
received treatment for a left shoulder 
disability since 1962, and the 
approximate dates of treatment.  Request 
copies of all VA medical records for 
treatment of his shoulder that are not 
already of record.  All records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  
 
5.  After the foregoing development has been 
accomplished, afford the veteran a 
comprehensive VA examination in order to 
determine the exact nature and etiology of 
any left shoulder disability.  The claims 
folder and a copy of this remand are to be 
made available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary by 
the examiner are to be performed. 

Based upon the medical documentation on file, 
the examiner should specifically express an 
opinion as to the likelihood that any current 
left shoulder disability is related to any 
injury in service.  Specifically, is it at 
least as likely as not that any current left 
shoulder disability was caused by an in-
service disease or injury? 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

7.  Readjudicate the veteran's claim on 
the merits, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  
		
8.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

